DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Ballantyne et al., US 2008/0144627 A1: discloses a network management system that uses generic routing encapsulation (GRE) logic to establish one or more GRE tunnels upon request from one or more network interfaces, where a routing protocol logic creates and manages a route database. The route database comprises one or more routing information data structures that are synchronized to and contain equivalent route information in the routers and switches of the service provider network (see Ballantyne, abstract and paragraphs [0033] to [0037] and [0053]).
2. Vasseur et al., US 2009/0144443 A1: discloses a method for establishing one or more tunnel mesh groups in a portion of a computer network, where each tunnel mesh group corresponds to a differentiated routing profile. The nodes establish tunnel mesh groups in the network through an auto-mesh function, where each tunnel mesh group corresponds to a differentiated routing profile (see Vasseur, abstract, Fig. 6 and paragraphs [0048] to [0052]).

4. Yoon et al., 2016/0308904 A1 (disclosed prior art): discloses a method for and integrative network management that generates tunnel in real time when there is no connectable tunnel, thereby using a tunnel having various characteristics for each user and service based on the profile defining the QoS policy (Yoon, Fig. 7, paragraphs [0028] and [0080] to [0085]).

Allowable Subject Matter
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to generating flexible network tunnels on demand.
The closest prior of records fails to teach the allowable features of claims 21-40.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 21, 28 and 35, the claimed limitations “receiving, by a network device and via a network, an encapsulation profile for a tunnel encapsulation path associated with a tunnel,
wherein the network is associated with one or more server devices;
receiving, by the network device and based on network information and server information associated with the one or more server devices, a route profile for the tunnel encapsulation path;
storing, by the network device, route information for the tunnel in a route data structure;
synchronizing, by the network device, the route information to input components, output components, and switching components associated with the network device; and
creating, by the network device, the tunnel based on synchronizing the route information,
wherein the tunnel encapsulation path is provided between the network device and the one or more server devices based on the encapsulation profile for the tunnel encapsulation path and the route profile for the tunnel encapsulation path” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/14/2021